





EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the
___ day of_________, 20__, by and between _______________ (the “Employee”) and
BRIGGS & STRATTON CORPORATION, a Wisconsin corporation with its corporate office
in Wauwatosa, Wisconsin (the “Company”).


WHEREAS, the Company desires to employ Employee in the business of
manufacturing, selling and/or servicing gasoline powered engines and power
generation, pressure washer, lawn and garden, turf care and job site products
(together with such other businesses as the Company may from time to time
conduct, the “Business”), and Employee desires to be employed by the Company for
such purpose; and


WHEREAS, Employee shall have access to confidential financial information, trade
secrets and other confidential and proprietary information of the Company;


NOW, THEREFORE, the parties agree as follows:


1.
EMPLOYMENT



1.1Duties. The Company shall employ Employee upon the terms and conditions set
forth in this Agreement. Employee shall have such duties at such work locations
as may be assigned to Employee from time to time by the Company.


1.2Best Efforts. Employee agrees to devote the best efforts and full time and
attention to the performance of Employee’s duties under this Agreement, and to
perform such duties in an efficient, trustworthy and businesslike manner.


1.3Duty to Act in the Best Interest of the Company. Employee shall not act in
any manner, directly or indirectly, which may damage the business of the Company
or which would adversely affect the goodwill, reputation or business relations
of the Company with its customers, the public generally or with any of its other
employees.


2.
TERM OF EMPLOYMENT



2.1.Term. The term of Employee’s employment with the Company under this
Agreement shall commence as of ___________ __, 20__ (the “Effective Date”), and
shall expire January 1, 20__ (the “Expiration Date”). In the event that neither
the Company nor Employee shall give written notice to the other party by
December 1 of each year that this Agreement shall not be further extended, the
Expiration Date shall be automatically extended by one additional year. If such
notice is given, this Agreement shall expire on the last determined Expiration
Date. By way of example, if the Effective Date was September 1, 2018, then the
initial Expiration Date would be January 1, 2020 and notice of nonrenewal would
need to be given by December 1, 2018 in order for the Agreement to expire on
such Expiration Date. Absent such notice, the Expiration Date would be
automatically extended to January 1, 2021. Notwithstanding the foregoing, this
Agreement and Employee’s employment may be terminated at any time as provided
for in Sections 2.2, 2.3 or 2.4 of this Agreement.


2.2.Termination for Cause. The Company shall have the right to terminate this
Agreement and Employee’s employment for the following causes (each a
“Termination for Cause”):





--------------------------------------------------------------------------------





(a)
Conviction of Employee for, or entry of a plea of guilty or nolo contendere by
Employee with respect to, any felony or any crime involving an act of moral
turpitude;

(b)
Engaging in any act involving fraud or theft;

(c)
Conduct which is detrimental to the reputation, goodwill or business operations
of the Company;

(d)
Neglect by Employee of Employee’s duties or breach by Employee of such duties or
intentional misconduct by Employee in discharging such duties;

(e)
Employee’s continued absence from Employee’s duties without the consent of
Employee’s supervisor after receipt of notification from the Company, other than
absence due to bona fide illness or disability as defined herein;

(f)
Employee’s failure or refusal to comply with the directions of Employee’s
supervisor or with the policies, standards and regulations of the Company,
provided that such directions, policies, standards or regulations do not require
Employee (i) to take any action which is illegal, immoral or unethical or (ii)
to fail to take any action required by applicable law, regulations or licensing
standards; or

(g)
Employee’s breach of the restrictive covenants set forth in Section 5 of this
Agreement;

provided, however, that termination of Employee for an act or omission described
in subparagraphs (c) through (g) above shall not constitute a valid Termination
for Cause unless Employee shall have received written notice on behalf of the
Board of Directors of the Company by its Chairman or designee stating the nature
of the conduct forming the basis for termination and affording Employee 10 days
to correct the act or omission described. Unless Employee cures such act or
omission to the satisfaction of the Company, such Termination for Cause shall be
effective immediately upon the expiration of the 10 day period. Upon the
effectiveness of any Termination for Cause by the Company, payment of all
compensation to Employee under this Agreement shall cease immediately (except
for any payment of compensation accrued but unpaid through the date of such
Termination for Cause).
2.3.Termination by the Company Without Cause.


(a)The Company shall have the right to terminate this Agreement and Employee’s
employment without cause upon 10 days’ written notice to Employee. If the
Company terminates this Agreement and Employee’s employment without cause
pursuant to this Section 2.3, (a) Employee shall receive in a single lump sum
within 60 (sixty) days after the date of termination an amount equal to the Base
Compensation, as that term is defined in Section 3.1 of this Agreement, Employee
would have received for the remainder of the then current term of this Agreement
had Employee not been terminated, and (b) for the remainder of such term
Employee shall be entitled to continue pre-existing coverage for Employee and
any dependents under any applicable medical plans described in Section 3.4 of
this Agreement as long as Employee continues to make the same monthly payments
and copayments which would have been applicable if Employee’s employment had not
been terminated; provided that any payments or benefits under this Section
2.3(a) shall be contingent upon Employee executing a general release of all
claims in favor of the Company in a form acceptable to the Company, which
release shall be provided to Employee within ten (10) business days following
Employee’s termination of employment, and which must be executed by Employee and
become effective (and no longer subject to revocation) within sixty (60) days
following Employee’s termination of employment (or such shorter period of time
as the Company may determine). Following the date of termination of employment,
Employee shall not receive any further compensation pursuant to Sections 3.2,
3.3 or the non-medical benefits described in Section 3.4 of this Agreement
except as required by the terms of such benefit plans. In the event of
termination without cause, Employee acknowledges that the Company shall have no
liability to Employee whatsoever other than its obligation to make the





--------------------------------------------------------------------------------





lump sum payment described above and to provide continuation of coverage under
any applicable medical plans for the remainder of the then current term of this
Agreement, and subsequently to provide Employee with medical benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 as amended (“COBRA”) and
other benefits to which Employee may be entitled under the terms of any benefit
plan or arrangement in accordance with the terms thereof notwithstanding
termination of Employee’s employment.
(b)It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Internal Revenue
Code Section 409A and (ii) the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A, including those
provided under Treasury Regulation Sections 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay). Any
amounts which don’t meet the short term deferral exception but do meet the
two-times/two year exception shall be paid no later than the last day of the
second year following the year in which occurs the date of termination.
Notwithstanding anything to the contrary in this Agreement, if any payments to
be provided to Employee do not qualify under the exemptions from Section 409A
described in the first sentence of this paragraph (b) and are not otherwise
exempt from Section 409A, then such nonqualifying payments shall be delayed
until the date that is six (6) months after the date of termination. Any delayed
payments shall be made in a lump sum on the first day of the seventh month
following the date of termination.
(c)Notwithstanding paragraph (a) above, if the provision of medical benefits
coverage pursuant to paragraph (a) above would be discriminatory within the
meaning of Section 105(h) of the Internal Revenue Code, then to the extent
necessary to prevent such discrimination, Employee shall pay the full cost of
such coverage (including both the normal Employee and Company share) and shall
not be reimbursed by the Company for doing so.
(d)In order to facilitate compliance with Section 409(A) of the Internal Revenue
Code and notwithstanding any other provision of this Agreement to the contrary:


(i)    except for the 6 month delay described in paragraph (b) above, the
Company and Employee shall neither accelerate nor defer or otherwise change the
time at which any payment due under this Agreement is to be made, and
(ii)    the date of termination of employment of Employee shall be determined in
a manner consistent with the definition of “separation from service” within the
meaning of Code Section 409A and regulations thereunder.
2.4.Termination Due to Disability or Death. If Employee is unable to perform
Employee’s duties under this Agreement by reason of physical or mental
disability, or if Employee should die during the term of this Agreement, this
Agreement shall terminate and all payments to Employee under this Agreement
shall cease immediately (except for any payment of compensation accrued but
unpaid through the date of termination, COBRA benefits and other benefits to
which Employee may be entitled notwithstanding termination of Employee’s
employment). The term “disability” as used herein shall mean a condition which
prohibits Employee from performing Employee’s duties substantially in the manner
Employee is capable of performing them on the date of this Agreement, which
cannot be removed by reasonable accommodations on the part of the Company, for
60 days or more during any one year period.





--------------------------------------------------------------------------------









3.
COMPENSATION



3.1.Base Compensation. Subject to Sections 2 and 5 of this Agreement, during the
term of this Agreement the Company shall pay to Employee an annual salary (“Base
Compensation”), which salary shall be reviewed annually by the Compensation
Committee of the Board of Directors. Such Base Compensation shall in no event be
lower than the salary of the previous year. Employee acknowledges that in
addition to Employee's employment, access to Confidential Information and trade
secrets and to its customers, that $2,000 of each year’s Base Compensation is
consideration for the covenants made by Employee in Section 5 of this Agreement
relating to restrictions on Employee’s post-employment activities, and that the
foregoing consideration is reasonable and adequate.


3.2.Incentive Compensation. Subject to Sections 2 and 5 of this Agreement, in
addition to the Base Compensation referred to in Section 3.1 of this Agreement,
Employee shall be eligible to participate in any incentive pay plan adopted by
the Board of Directors for a group of employees that includes executive
officers.


3.3.Reimbursement of Business Expenses. During the term of this Agreement, the
Company shall reimburse Employee for all ordinary and necessary business
expenses incurred by Employee in connection with the Business, upon submission
by Employee to the Company of vouchers itemizing such expenses in a form
satisfactory to the Company, properly identifying the nature and business
purpose of any such expenditure.


3.4.Benefits. During the term of this Agreement, Employee shall be entitled to
participate in such insurance, medical and retirement plans and to be provided
such other fringe benefits as have been accorded other similarly-situated
employees of the Company, as determined from time to time by the Company.


4.
Disclosure and Assignment of Inventions.



4.1.“Inventions” means designs, discoveries, improvements, ideas (whether or not
shown or described in writing or reduced to practice) and works of authorship,
whether or not patentable, copyrightable or registerable, including, without
limitation, novel or improved products, processes, machines, promotional and
advertising materials, business data processing programs and systems, and other
manufacturing and sales techniques, which either: (i) relate to the business of
the Company or the Company’s actual or demonstrably anticipated research or
development; or (ii) result from any work performed by the undersigned for the
Company.


4.2.Employee agrees: (i) to disclose to the Company and to assign, and hereby
assigns, to the Company all of Employee’s rights in any Inventions conceived or
reduced to practice at any time during Employee’s employment by the Company,
either solely or jointly with others and whether or not developed on Employee’s
own time or with the Company’s resources; and (ii) that such Inventions are and
will remain the property of the Company. Employee agrees that Inventions first
reduced to practice within one (1) year after Employee’s employment by the
Company ends will be treated as if conceived during Employee’s employment by the
Company unless Employee can establish specific events giving rise to the
conception which occurred after Employee’s employment by the Company has ended.
Employee acknowledges that all original works of authorship made within the
scope of Employee’s employment and which are protectable by copyright are “works
made for hire” as that term is defined in the United States Copyright Act (17
USCA § 101).







--------------------------------------------------------------------------------





4.3.In the Addendum to this Agreement, Employee has identified all of Employee’s
Inventions that have been made or conceived or first reduced to practice, alone
or jointly with others, prior to or outside of Employee’s employment by the
Company, which are not covered by this Agreement. Employee hereby disclaims and
will not assert any rights in Inventions as having been made, conceived or
acquired prior to Employee’s employment by the Company except for those
specifically listed in the Addendum to this Agreement.


4.4.Employee understands that the Company or its assignee will have the right to
use the Inventions and obtain letters patents, copyrights or other statutory or
common law protections for Inventions in any and all countries. Employee will
cooperate with the Company and will execute and deliver such documents and do
such other acts and things as the Company may request, at the Company’s expense,
to obtain and maintain letters patent or registrations covering any Inventions
and to vest in the Company all rights therein free of all encumbrances and
adverse claims. Employee further understands and agrees that the provisions of
this Section 4.4 will apply even if Employee’s employment by the Company has
ended.


4.5.Any controversy or claim between the Company and Employee arising out of, or
relating to, the obligations regarding Inventions under this Section 4, or the
breach, termination or invalidity of those obligations, shall be settled by
final and binding arbitration in Milwaukee, Wisconsin, under the rules of the
American Arbitration Association in effect when this Agreement is signed, by a
single arbitrator who shall be an attorney admitted to practice before the
United States Patent and Trademark Office. Judgment upon any award issued by an
arbitrator hereunder may be entered in any court having jurisdiction thereof.
Upon a showing of potential for substantial and irreparable injury, the
arbitrator or an appropriate court (at the party’s election) shall have power to
order protective or conservative measures to be taken to preserve the respective
rights of either party.


5.
COVENANTS OF NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION



5.1.Non-Competition During Employment. Employee agrees that during Employee’s
employment with the Company, Employee shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is competitive with the Company. This paragraph
shall not apply to the passive ownership of less than 2% of the outstanding
stock of a corporation whose shares are traded in a recognized stock exchange or
traded in the over-the-counter market, even though that corporation may be a
competitor of the Company


5.2.Non-Competition Following Termination of Employment. Employee agrees that
during the period of two (2) years following Employee’s termination of
employment with the Company, for whatever reason and regardless of whether
voluntary or involuntary, Employee will not accept a position or provide
services to a competitor in a capacity in which it is reasonably likely that
Employee would be called upon to use or disclose the Company’s Confidential
Information (as defined below) or trade secrets to the Company’s disadvantage.
Prior to accepting any position with or providing services to a competitor
during the two (2) year period following Employee’s termination with the
Company, Employee shall notify the Company of such proposed employment or
services and the Company agrees to provide Employee with timely notice of
whether it considers such employment or services to violate Employee’s
obligations under this Agreement. The term “competitor” means any business or
individual which is engaged in the sale of products and/or services of the type
sold by the Company within any geographic area in which the Company engaged in
the sale of such products or services during the twelve (12) month period
preceding termination of Employee’s employment. Employee specifically
acknowledges and agrees that the global restriction in this paragraph is
necessary given the portability of Employer’s Confidential Information and trade
secrets and the global reach of the Company’s operations.


5.3.Non-Solicitation of Customers. The parties agree that the Company’s
relationship with its customers is a valuable asset of the Company. These
relationships and the goodwill that the Company has developed with its customers
are crucial to the Company’s present and future success. The parties agree





--------------------------------------------------------------------------------





that the Company’s customer contacts and its relationships are established and
maintained at great expense and that Employee, by virtue of employment with the
Company and service as an officer of the Company and a member of senior
management, has had and/or will have unique and extensive exposure to and
personal contact directly with the Company’s customers as well as significant
information relative to the Company’s business strategies as a whole. Therefore,
Employee agrees that, for a period of two (2) years following Employee’s
termination of employment with the Company, for whatever reason and regardless
of whether voluntary or involuntary, Employee will not, directly or indirectly,
individually or as an employee, agent, partner, shareholder, consultant, or in
any other capacity, canvass, contact, solicit, or accept any of the Company’s
restricted customers for the purpose of providing services or products that are
substantially similar to the services or products which Employee or the Company
were involved in providing to said customers. For purposes of this provision,
“restricted customers” are limited to those customers: (1) with whom Employee
had direct contact during the two (2) year period preceding Employee’s
termination; (2) for whom Employee had supervisory or managerial responsibility
during the two (2) year period preceding Employee’s termination; or (3) about
whom Employee obtained special knowledge as a result of Employee’s position with
the Company (“special knowledge” is knowledge that would be helpful to another
in competing for the customer’s business provided the information could not
easily be obtained from another source), during the two (2) year period
preceding Employee’s termination It is agreed that the fluid customer list
limitation contemplated by the parties closely approximates the area of the
Company’s vulnerability to unfair competition by Employee


5.4.Non-Solicitation of Employees. The parties agree that the relationships that
the Company has developed with its employees are also crucial to the Company’s
present and future success. The parties agree that assurance of reasonable
protection against any interference by Employee with the Company’s relationships
with its employees in a manner inconsistent with the Company’s best interests is
warranted. Therefore, the parties agree as follows:


(a)Employee agrees that, while an employee of the Company, Employee will not
interfere with or attempt to impair the relationship between the Company and any
of its employees with whom Employee has/had direct business contact and/or over
whom Employee has/had supervisory or managerial responsibility and/or about whom
Employee obtained Confidential Information as a result of Employee’s employment
with the Company, by attempting, directly or indirectly, to solicit, entice, or
otherwise induce any such employee to terminate his/her association with the
Company to accept employment with a competitor of the Company or with any entity
with which Employee is or intends to become an employee, officer, agent,
independent contractor, consultant and/or representative (the “Entity”). For
purposes of this Section 5.4, Entity shall include any affiliates of the Entity.
The term “solicit, entice, or induce” shall mean any of the following: (i)
communicating with an employee of the Company relating to possible employment
with the Entity or a competitor of the Company; (ii) offering bonuses or
additional compensation to encourage employees of the Company to terminate their
employment to accept employment with the Entity or a competitor of the Company;
(iii) referring employees of the Company to personnel or agents employed or
engaged by the Entity or competitors of the Company; or (iv) referring personnel
or agents employed or engaged by the Entity or competitors of the Company to
employees of the Company. Employee understands this restriction does not prevent
any competitor of the Company or Entity from hiring any Company employees
without Employee’s involvement.


(b)Employee agrees that for a period of two (2) years following Employee’s
termination of employment with the Company, for whatever reason and regardless
of whether voluntary or involuntary, Employee will not interfere with or attempt
to impair the relationship between the Company and any of its employees with
whom Employee had direct business contact and/or over whom Employee had
supervisory or managerial responsibility during the two (2) year period
preceding Employee’s termination and/or about whom Employee obtained
Confidential Information as a result of Employee’s employment with the Company,
by attempting, directly or indirectly, to solicit, entice, or otherwise induce





--------------------------------------------------------------------------------





any such employee to terminate his/her association with the Company to accept
employment with a competitor of the Company or any Entity with which Employee is
or becomes an employee, officer, agent, independent contractor, consultant,
and/or representative. The term “solicit, entice or induce” shall have the same
meaning as defined in Section 5.4(a). Employee understands this restriction does
not prevent the Entity or a competitor of the Company from hiring any Company
employees without Employee’s involvement.


5.5.Non-Disclosure of Information. The parties agree that Employee’s work
requires access to Confidential Information of the Company, and that the
Company’s Confidential Information is valuable proprietary information belonging
to the Company. Maintaining the confidentiality of such information is crucial
to the Company’s present and future success. The parties agree that protection
of the Company’s Confidential Information constitutes a legitimate protectable
interest of the Company and that the Company would not be willing to provide
Employee access to this Confidential Information without the assurance of
reasonable protection against any use of this information by Employee in a
manner inconsistent with the Company’s best interests. Therefore, the parties
agree as follows:


(a)Employee agrees to protect the Company’s Confidential Information consistent
with the law. “Confidential Information” includes, but is not limited to, trade
secrets, design documents, copyright material, inventions (whether patentable or
not), processes, marketing data, business strategies, product information
(including, without limitation, any product designs, specifications,
capabilities, drawings, diagrams, blueprints, models and similar items),
customer and prospective customer lists, supplier and vendor lists,
manufacturing procedures, methods, equipment, compositions, technology,
formulas, know-how, research and development programs, strategic marketing
plans, company-developed sales methods, customer usages and requirements,
computer programs, business plans, company policies, personnel-related
information and Company employee Personal Data (defined as any individually
identifiable information about a natural person or from which a natural person
reasonably could be identified) obtained from the Company’s confidential
personnel files or by virtue of employee’s performance of assigned job
responsibilities, any information received from a third party under
confidentiality obligations, pricing and nonpublic financial information and
records, software and similar information, in any form (whether oral,
electronic, written, graphic or other printed form or obtained from access to or
observation of the Company’s (and/or any affiliate’s) facilities or operations),
which is not generally known by or readily available to the public at the time
of disclosure or use.


(b)Employee also agrees that, during Employee’s employment with the Company and
for a period of two (2) years following Employee’s termination of employment
with the Company, for whatever reason and regardless of whether voluntary or
involuntary, Employee will not disclose to any third party or use, directly or
indirectly, any Confidential Information of the Company, except as required by
law or with the express written consent of the Company. Employee agrees that, in
the event any person or entity seeks to legally compel Employee to disclose any
such Confidential Information of the Company, Employee shall provide the Company
with prompt written notice within three (3) calendar days so that the Company
may, in its sole discretion, seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement. In any event,
Employee agrees to furnish only that portion of the Confidential Information of
the Company which is legally required to be disclosed, and will exercise
Employee’s best efforts to obtain commercially reasonable assurances that
confidential treatment shall be accorded to such Confidential Information of the
Company.


(c)The parties also acknowledge that certain of the Company’s Confidential
Information is a “trade secret” as that term is defined in the federal Defend
Trade Secrets Act of 2016 (18 U.S.C. §§ 1839(3) & 1890(b)(1)) and the equivalent
and applicable state Uniform Trade Secrets Acts. Employee agrees that Employee
shall never disclose to a third party or use any trade secrets of the





--------------------------------------------------------------------------------





Company, whether during Employee’s employment with the Company or at any time
following the termination of Employee’s employment with the Company, unless made
in accordance with an express exception set forth in applicable federal, state,
or local law(s). The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts or trade secrets where it
provides the Company with broader protection than that provided in this
Agreement.


(d)Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §§ 1833(b)(1) &
(2)): “(1) An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.” Any employee, contractor, or
consultant who is found to have wrongfully misappropriated trade secrets may be
liable for, among other things, exemplary damages and attorneys’ fees.


(e)The Company has informed Employee that it has (and may have in the future)
duties to third parties (including the Company’s customers and vendors) to
maintain information in confidence and secrecy. Employee agrees to be bound by
(and to adhere to) the Company’s duties of confidentiality to third parties and
will treat such information with the same care as required under law and the
Agreement. Employee also agrees not to disclose to the Company or induce the
Company to use any trade secrets, proprietary or confidential information
belonging to persons not affiliated with the Company, including any of
Employee’s former employers.


(f)Nothing contained in this Agreement shall be deemed to prohibit Employee
and/or Employee’s representatives from freely communicating with any federal or
state governmental agency or commission, including but not limited to the
Securities and Exchange Commission, regarding and/or from disclosing to any
federal or state governmental agency or commission, Company Confidential
Information in any manner subject to protection under any foreign, federal,
state or local laws, including but not limited to whistleblower laws.


(g)Employee further agrees that Employee will carefully preserve, in accordance
with the Company’s policies and procedures, all documents, records,
correspondence, prototypes, models and other written or tangible data relating
to Inventions or Confidential Information in every form coming into Employee’s
possession (the “Records”) during Employee’s employment. Employee will return
all such Records, along with any copies of them, to the Company when Employee’s
employment by the Company ends or when requested to do so by the Company.


5.6.Request for Review of Obligations Regarding Future Employment or Conduct. If
during the term of this Agreement, Employee is uncertain as to whether
Employee’s employment, conduct, or business enterprise may interfere with the
Company’s protectable business interests in violation of this Agreement,
Employee agrees to submit to the Company a written request to engage in said
employment, conduct, or business enterprise, prior to commencing and/or engaging
in any such employment, conduct, or business enterprise. Any such request must
refer to this Agreement. The Company agrees that it will respond to the request
with reasonable promptness and that it will not unreasonably withhold permission
to engage in the employment, conduct, or business enterprise specified in the
request, regardless of the terms of the Agreement, if the employment, conduct,
or business enterprise sought to be engaged in does not interfere with the
Company’s protectable business interests. Any such permission granted by the
Company must be in writing, shall extend only to the employment, conduct, or
business enterprise specifically





--------------------------------------------------------------------------------





identified in the written request, and shall not otherwise constitute a waiver
of the Company’s rights under the Agreement.


5.7.Enforcement. Employee understands that irreparable injury will result to the
Company and its business in the event of a breach of any of the obligations
contained in this Agreement. Employee agrees that the damages or injuries which
the Company may sustain as a result of such a breach are difficult to determine
and money damages alone would not be an adequate remedy to the Company. Employee
agrees that if a controversy arises concerning the rights or obligations
contained in this Agreement or Employee breaches any of the covenants or
obligations contained in this Agreement, the Company shall be entitled to any
injunctive, or other relief necessary to enforce, prevent, or restrain any
violation of the provisions of this Agreement (without posting a bond or other
security). Such relief shall be cumulative and non-exclusive and shall be in
addition to any other right or remedy to which the Company may be entitled.
Employee agrees that any breach by Employee of any of the obligations in this
Agreement shall entitle the Company to reimbursement of any and all attorneys’
fees and costs incurred by the Company in enforcing this Agreement or taking
action against Employee for breach of this Agreement.


6.
INDEMNIFICATION



The Company shall indemnify and hold harmless Employee from and against any
claim of liability or loss (including costs and reasonable attorneys’ fees)
arising as a result of Employee’s proper performance within the scope of
employment and of Employee’s obligations under this Agreement in accordance with
the provisions for indemnification of officers of the Company set forth in the
Bylaws of the Company.
7.
MISCELLANEOUS PROVISIONS



7.1.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any corporation or other entity which controls, is
controlled by, or is under common control with, the Company, without Employee’s
consent. Further, if the Company sells all or substantially all of the assets of
the Business, the rights and obligations of the Company under this Agreement may
be assigned without Employee’s consent. In all other circumstances, the rights
and obligations of the Company under this Agreement may be assigned with
Employee’s consent (which shall not be unreasonably withheld). In all such
cases, the rights and obligations of the Company shall inure to the benefit of
and be binding upon the successors and assigns of the Company. Employee’s
obligation to provide services hereunder may not be assigned to or be assumed by
any other person or entity.


7.2.Notices. All notices, requests, demands, or other communications under this
Agreement shall be in writing and shall only be deemed to be duly given if to
the Company c/o Corporate Secretary and to Employee at Employee’s address as
shown in the Company’s records.


7.3.Severability. If any provision or portion of this Agreement shall be or
become illegal, invalid or unenforceable in whole or in part for any reason,
such provision shall be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any court of
competent jurisdiction should deem any covenant herein to be invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.


7.4.Integration, Amendment and Waiver. This Agreement constitutes the entire
agreement between the Company and Employee, superseding all prior similar
arrangements and agreements, and may be modified, amended or waived only by a
written instrument signed by both of them. This Agreement does not supersede the
separate employment agreement between Employee and the Company relating to a
change in control of the Company.







--------------------------------------------------------------------------------





7.5.Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Wisconsin applicable to
contracts executed and wholly performed within such state.


7.6.Interpretation. The headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
party. In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.


7.7.Non-Wavier of Rights and Breaches. No failure or delay of any party in the
exercise of any right given to such party hereunder shall constitute a waiver
unless the time specified for the exercise of such right has expired, nor shall
any single or partial exercise of any right preclude other or further exercise
thereof or of any other right. The waiver by a party of any default of any other
party shall not be deemed to be a waiver of any subsequent default or other
default by such party.


7.8.Attorneys’ Fees. In the event that Employee or the Company is required to
bring an arbitration proceeding or any legal action to enforce the terms of this
Agreement, the prevailing party shall, in addition to any other remedies
available to it, be entitled to recover its reasonable attorneys’ fees and costs
from the losing party.


7.9.Dispute Resolution.


(a)Except as set forth in Section 4.5, any dispute, controversy or claim arising
out of or relating to this Agreement or any term or provision of this Agreement
or Employee’s employment with the Company, including without limitation: (i) any
claims of breach, termination or invalidity thereof, (ii) any matter subject to
arbitration under any provision of this Agreement, (iii) any claims under
federal, state or local laws regulating the employment relationship; and (iv)
any other matter which the parties agree to submit to arbitration, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. By
agreeing to submit claims covered by this Agreement to individual and
confidential arbitration, Employee understands that, to the fullest extent
permitted by law, Employee is waiving all right or ability to bring or
participate in any such claims on a class, collective or representative basis
and agrees that the decision and record of the arbitration will be kept private
and confidential (and the arbitrator shall have the authority to make
appropriate rulings to safeguard the privacy and confidentiality of the
arbitration proceedings as allowed by law).  Such arbitration proceedings shall
be held in Milwaukee, Wisconsin. If a court or arbitrator determines in a final
non-appealable ruling that the waiver of class or collective actions is
unenforceable, then any claims brought as a putative collective or class action
will be considered excluded claims that must be pursued (if at all) in court. 


(b)Nothing herein shall prevent Employee from filing and/or participating in
administrative proceedings before the United States Equal Opportunity Commission
or an equivalent State agency, although Employee is waiving any right to pursue
administrative litigation on Employee’s own behalf before a governmental
administrative agency as Employee is hereby bound to pursue such claims
exclusively through individual arbitration. 


(c)Notwithstanding the foregoing, the Company at all times shall have the right
to bring an action to enforce the covenants and seek the remedies set forth in
Section 5 of this Agreement through the courts as it deems necessary or
desirable in order to protect its proprietary and other confidential information
or to prevent the occurrence of any event which the Company believes will cause
it to suffer immediate and irreparable harm or damage. The parties agree that
any such action may be brought in a state or federal court located within
Milwaukee, Wisconsin. The parties waive any and all objections to jurisdiction
or venue. The parties further agree that service of process may be made by





--------------------------------------------------------------------------------





registered mail to the addresses referred to in Section 7.2 of this Agreement,
and that such service shall be deemed effective service of process.


7.10.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument.
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Employee have caused this Employment
Agreement to be duly executed as of the date first written above.


EMPLOYEE




___________________________
(Employee)
BRIGGS & STRATTON CORPORATION






By:___________________________
Todd J. Teske
Chairman, President and
  Chief Executive Officer








--------------------------------------------------------------------------------





ADDENDUM


Section 4.3 of Employee’s Employment Agreement does not apply to an Invention
for which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on an employee’s own time,
unless: (a) the Invention relates (i) to the business of the Company, or (ii) to
the Company’s actual or demonstrably anticipated research or development, or (b)
the Invention results from any work performed by an employee for the Company.


The following are Inventions not covered by Section 4.3, in which Employee has
any right, title or interest, and, which were conceived or written either wholly
or in part by Employee prior to or outside of employment by the Company, but
neither published nor filed in any Patent Office:


NONE. [Strike if list of exceptions is provided.]






Title of Document
Date of Document
Name of Witness on Document
 
 
 









Description of such Inventions:












(Continue on separate page if necessary.)









